Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 19, 2014

The Court of Appeals hereby passes the following order:

A15A0208. THOMAS F. JERNIGAN v. THE STATE.

      Thomas F. Jernigan was sentenced to 24 months probation, after pleading
guilty to violating the Georgia Controlled Substances Act. When Jernigan failed to
report to his probation officer, the State filed a petition to revoke probation. The same
day, the trial court revoked Jernigan’s probation and entered an order noting that
probation had been tolled and providing a new discharge date. Jernigan filed a pro se
notice of appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of the appeal is the revocation of
Jernigan’s probation, he was required to file an application for discretionary appeal
in order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505
SE2d 228) (1998). We lack jurisdiction over this direct appeal, which is therefore
DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                                              11/19/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.